Citation Nr: 0200528	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  00-17 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for the residuals of 
frostbite of the feet.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a seizure 
disorder, secondary to a head injury.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for infectious 
hepatitis.

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder (identified as schizoid personality with passive 
aggressive character disorder with history of electric shock 
treatment and secondary alcoholism).

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for degenerative disk 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1955. 

An October 1979 Administrative Decision found that the 
veteran's service from January 25, 1951 to March 15, 1953 was 
under conditions which do not preclude entitlement to 
benefits.  Pursuant to that decision, however, he remains 
barred from health care benefits for any disabilities 
determined to be service connected for the period from March 
16, 1953 to December 29, 1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 decision.

A hearing was held before a hearing officer at the RO in New 
York, New York, in March 2000.  

While additional medical records were submitted from the 
Bronx VAMC subsequent to the last SOC dated in June 2000, the 
Board notes that the majority of these records are 
duplicative of records that were already on file and 
previously subject to RO review.  To the extent that a few of 
these records post-date those previously on file, any new 
records do not pertain to the issues on appeal.  As such, a 
remand for initial RO consideration of new evidence pursuant 
to 38 C.F.R. § 20.1304 is not necessary at this time. 

The veteran failed to report for a hearing before a member of 
the Board scheduled for August 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims on appeal has been 
obtained by the RO.

2.  New evidence has been presented since the last final RO 
decision in February 1983 that bears directly and 
substantially on the claim of service connection for 
residuals of frostbite of the feet and is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.

3.  No new evidence has been presented since the last final 
RO decision in December 1983 that bears directly and 
substantially on the claim of service connection for seizure 
disorder, secondary to a head injury.

4.  No new evidence has been presented since the last final 
RO decision in February 1983 that bears directly and 
substantially on the claim of service connection for 
infectious hepatitis.

5.  No new evidence has been presented since the last final 
RO decision in December 1983 that bears directly and 
substantially on the claim of service connection for a 
psychiatric disorder.

6.  The weight of the credible medical evidence establishes 
that the veteran does not have a satisfactory diagnosis of 
PTSD related to military service.  The evidence does not 
establish that the veteran engaged in combat with the enemy, 
and there is no credible supporting evidence of record 
establishing that the veteran's claimed in-service stressors 
actually occurred.

7.  Degenerative disk disease of the cervical spine is not 
shown to be due to or aggravated by service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for the residuals of frostbite of the feet.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.104(a), 3.156(a) (2000).

2.  New and material evidence has not been submitted for the 
purpose of reopening the veteran's claim of service 
connection for a seizure disorder.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2000).

3.  New and material evidence has not been submitted for the 
purpose of reopening the veteran's claim of service 
connection for infectious hepatitis.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2000).

4.  New and material evidence has not been submitted for the 
purpose of reopening the veteran's claim of service 
connection for a psychiatric disorder.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2000).

5.  Claimed PTSD was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001).

6.  Degenerative disk disease of the cervical spine was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recent legislation reiterates 
and clarifies VA's well-known duty to assist claimants in the 
development of their claims for VA benefits.   This duty to 
assist requires VA to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  This includes assistance in 
obtaining the claimant's service and VA medical records, 
records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claim for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim.  Additionally, there is a 
duty to notify the veteran as to the evidence required to 
substantiate his or her claim.

Notwithstanding all of the above, every claimant has the 
responsibility to present and support his or her claim for VA 
benefits, but the Secretary shall give the benefit of the 
doubt to the claimant whenever there is an approximate 
balance of positive and negative evidence regarding any issue 
that is material to the determination of the matter in 
question.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  In addition, 
VA recently promulgated new regulations implementing these 
statutory changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the matters on appeal 
addressed in this decision have been obtained and developed 
by the agency of original jurisdiction, and that all 
reasonable efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claims for service 
connection and his claims to reopen previously denied claims 
for service connection have been made.  In this regard, the 
veteran has been afforded VA neurological, psychiatric, and 
orthopedic examinations, as well as the opportunity to 
present oral testimony before the RO and the Board.  
Additionally, the outpatient treatment records from the Bronx 
VAMC have been added to the claims file, and the veteran has 
not made VA aware of any additional evidence, not yet of 
record, that may be pertinent to his claims.

Furthermore, the Board notes that the veteran was put on 
notice as to the evidence required to prevail with his claims 
through letters notifying him the claims were denied in the 
1980s, through May 1998 letters regarding his attempts to 
reopen these claims and initiate new ones, and through the 
June 2000 statement of the case (SOC).  The veteran was 
provided with the applicable rules and regulations pertaining 
to his claims and informed of the reasons and bases for the 
RO's determinations.  There is no indication that the Board's 
present review of the claims will result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  In sum, all relevant evidence necessary for an 
equitable disposition of the veteran's appeals has been 
obtained by the RO.


I.  Claims involving new and material evidence

In a June 1982 decision, the RO denied the veteran's claim 
for service connection for a schizoid personality with 
history of electric shock treatments.  The RO concluded that 
this condition was found in the veteran's other than 
honorable period of service and that this condition was also 
not considered a constitutional or developmental abnormality 
under the law.  By this June 1982 decision, the RO also 
granted service connection for epileptiform seizures 
secondary to a head injury.

In a February 1983 decision, the RO denied the veteran's 
claims for service connection for frostbite of the feet and 
for infectious hepatitis.  The RO found that while these 
conditions were noted during the veteran's "good" period of 
service, they were found to be acute and transitory.  No 
residuals of either condition were shown at separation or for 
many years thereafter.  The veteran was informed of this 
decision, but did not appeal within one year.      

In August 1983, the RO severed service connection for 
epileptiform seizures secondary to a head injury.  By this 
decision (which incorporated by reference the facts from that 
December 1982 decision that proposed severance), the RO noted 
the veteran's documented history of fabrication and relied 
heavily on VA neurological examinations performed in July and 
November 1983, which found that the claimed seizure disorder 
was psychiatric in nature and not neurological.   

In a December 1983 decision, the RO confirmed the prior RO 
decisions that severed service connection for the 
epileptiform seizures and denied the veteran's claim for 
service connection for a psychiatric disorder (claimed as a 
neurosis or schizoid personality).  The veteran was notified 
of this decision by way of a December 1983 letter, but did 
not appeal within one year.  

The December 1983 RO decision is final with respect to the 
issues involving a seizure disorder and a psychiatric 
disorder.  The February 1983 decision is final with respect 
to the issues involving the residuals of frostbite of the 
feet and infectious hepatitis.  The claims for service 
connection will not thereafter be reopened or allowed, except 
as otherwise provided.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2000).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

For the purpose of determining whether a case should be 
reopened, the credibility of any factual statements added to 
the record is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  


	A.  Residuals of frostbite of the feet
	
At the time of the February 1983 decision that last denied 
service connection for the residuals of frostbite of the 
feet, the file contained no medical evidence of any current 
residuals.  

The evidence received in connection with the veteran's 
attempt to reopen his claim for service connection for 
residuals of frostbite of the feet includes statements from 
the veteran as well as September 1999 and February 2000 
records of VA outpatient treatment in podiatry for itching 
between the toes and skin sloughing, which the veteran 
claimed were due to inservice frostbite.  The assessment 
included interdigital tinea, onychomycosis, bilateral hallux, 
neuropathy NOS (not otherwise specified), tyloma, and 
xerosis. 

On review of the record, the Board finds that the above noted 
additional evidence of record is new.  Additionally, since 
this new medical evidence includes a diagnosis of a current 
foot problem that could be related to the inservice 
frostbite, this new evidence is relevant and probative as to 
the question of service connection for the residuals of 
frostbite of the feet and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  Furthermore, the 
credibility of the statements of the veteran with regard to 
his symptomatology must be presumed for purposes of 
determining whether a claim is reopened.  See Justus, Supra.

New and material evidence having been submitted, the claim of 
entitlement to service connection for the residuals of 
frostbite of the feet is reopened, and the issue is to be 
remanded to the RO for additional development as discussed 
below in the REMAND portion of this decision.  


	B.  Seizure disorder, secondary to a head injury 

At the time of the December 1983 RO decision that denied the 
veteran's claim for service connection for a seizure disorder 
as secondary to a head injury, the file contained: service 
medical records which noted a history provided by the veteran 
of combat exposure and head injury in Korea; records noting 
ongoing treatment, which included Dilantin, for the claimed 
seizure disorder related to that reported injury; and reports 
of 1982 VA neurological examinations, which, following a 
documented review of claims file with service medical 
records, cast doubt on the veracity of the undocumented 
history of combat injury provided by the veteran as well as 
the diagnosis he carried, and concluded the veteran had no 
seizure disorder at all and that his problems were 
psychiatric and not neurological in nature.

The evidence submitted since the last final denial in 1983 
includes: copies of service medical records and records of 
outpatient treatment which were already on file; statements 
from the veteran (including those in the transcript of his 
March 2000 hearing) which repeated earlier noted allegations 
regarding his purported history of seizures since an alleged 
combat related injury in Korea; the report of a June 1998 VA 
epilepsy/narcolepsy examination which diagnosed "seizure 
disorder as the patient has carried;" the report of a July 
1998 VA PTSD examination which diagnosed possible seizure 
disorder "although he has not had seizures in the past many 
years that have been detected;" and recent VA outpatient 
treatment records noting ongoing treatment for psychiatric 
problems and a prior medical history of seizure disorder.

The Board finds that the veteran's statements were merely 
recitations of assertions made prior to his 1983 denial of 
service connection.  As such, they are not new.  
Likewise, the copies of service medical records submitted are 
similarly not new as they are duplicative of the records 
already on file.  

After careful review of all the non-duplicative medical 
evidence added to the claims file since the 1983 decision, 
the Board finds that the new medical records and examination 
reports contain no new diagnoses specific to a seizure 
disorder.   To the extent that a seizure disorder is noted in 
these records, it is little more than a repetition of the 
history of seizure disorder with ongoing Dilantin treatment 
as was shown in prior records or was told by the veteran.  
Specifically, the findings on recent records of VA outpatient 
treatment (largely for other non-related medical problems) 
include only a "history of seizure disorder" and provide 
little more than an indication of when the veteran reported 
his last seizure.  Likewise, the impression on the 1998 VA 
examination for epilepsy, "seizure disorder as the patient 
has carried," did not evince a conclusive finding of a 
current seizure disorder as much as it repeated a prior 
diagnosis.  The Board also notes that the physician 
performing this examination indicated that although she has 
seen a report in his claims file indicating that he has had 
seizures since a head injury, she has not seen actual reports 
of the head injury.  In addition to giving an impression 
based on history, that physician was careful to report the 
symptoms not as objective findings, but as statements related 
by the veteran. 

In sum, the veteran has not submitted new evidence indicating 
that he has a seizure disorder secondary to a head injury.  
As noted above, the newly submitted records  merely repeat 
the history of seizures and relate them to a history of an 
undocumented head injury in service.  As this evidence is 
essentially duplicative of that which was on file prior to 
the December 1983 decision that last denied the claim, it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  As such, the Board 
finds that new and material evidence has not been submitted 
to reopen the claim of service connection for a seizure 
disorder secondary to a head injury.  




	C.  Infectious hepatitis

Service medical records show that the veteran was treated for 
infectious hepatitis from December 1952 to February 1953, 
during his recognized period of service.  Despite this record 
of inservice treatment and the veteran's complaints of 
ongoing problems, the RO denied service connection for 
infectious hepatitis in February 1983 based on the fact that 
the inservice infectious hepatitis was considered acute and 
transitory and the fact that there were no residuals shown on 
separation examination or on subsequent VA examination 
reports.

Review of all the evidence submitted since February 1983 does 
not reveal any findings of current infectious hepatitis.  
Since the February 1983 decision, the veteran reported that 
he is taking medication for liver problems (June 1998 PTSD 
questionnaire), and that he is having stomach and liver 
problems (March 2000 hearing transcript).  During the 
hearing, the veteran's service representative indicated that 
he wanted treatment records from the Bronx VAMC to be 
reviewed in this regard.  These records were obtained and 
added to the claims file, however, they contain no complaints 
or findings indicative of infectious hepatitis.  

The Board finds that the evidence submitted since the 1983 
denial of service connection is not relevant and probative as 
to the question of service connection for infectious 
hepatitis, nor is it so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for infectious 
hepatitis cannot be reopened.  

	
	D. Psychiatric disorder 

At the time of the December 1983 RO decision denying service 
connection for a psychiatric disorder (identified 
historically as a neuropsychiatric disorder or as schizoid 
personality with passive-aggressive character disorder), the 
evidence on file consisted of the veteran's service medical 
records, VA medical evidence and statements from the veteran.  
The service medical records showed that he was hospitalized 
and treated for variously diagnosed psychiatric problems 
during service, but not prior to March 16, 1953, the 
beginning of his dishonorable period of service.  The post-
service medical records and examination reports on file at 
that time indicated that the veteran had psychiatric problems 
including depressive reaction, schizoid personality, 
depression, anxiety reaction, and antisocial personality 
disorder.  The veteran's assertions were that his mental 
problems were due to service.  

The evidence submitted subsequent to the December 1983 RO 
decision includes VA medical records and statements from the 
veteran and his representative.

The statements essentially repeat allegations raised prior to 
the 1983 decision, including assertions that the veteran's 
psychiatric problems began in service and were the result of 
an undocumented combat related head injury. 

Findings on VA outpatient treatment records submitted since 
1983 include: history of anxiety and possible PTSD (March 
1997); history of depression (December 1999); and dampened 
affect with prior medical history of depression (April 2000).  
On VA examination for PTSD, it was noted that the veteran 
reported a subjective history of combat experience and 
numerous psychiatric symptoms.  A history inservice 
psychiatric treatment was noted with inservice diagnoses 
including schizophreniform reaction and antisocial 
personality disorder.  On mental status examination the 
examiner found: no psychomotor retardation or agitation; 
goal-directed thought process; no delusions; claimed audio 
hallucinations; no suicidal or homicidal thoughts; good 
personal hygiene; well-oriented to person, place and time; no 
impairment of memory; no obsessions; speech that was normal 
logical and goal- directed; no evidence of panic attacks; 
euthymic mood; normal appearing impulse control; and no sleep 
impairment.  The diagnosis was antisocial personality 
disorder.  

After careful review of all the new records added to the 
file, including all of the recent records from the Bronx 
VAMC, the Board finds that the new medical records contain no 
new evidence that supports a claim for service connection for 
a psychiatric disorder due to service.  The diagnoses are 
essentially repetitions of evidence previously on file.  None 
of the evidence links any of the long reported symptoms to 
the veteran's period of "good" service. 

Additionally, the most detailed examination on file, 
performed in July 1998, diagnosed a personality disorder.  
The Board notes that personality disorders are not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).

In sum, the veteran has not submitted new evidence indicating 
that he has a specific psychiatric disorder due to service.  
Furthermore, the new evidence on file appears to relate the 
symptoms expressed to a personality disorder and not to any 
aspect of the veteran's recognized period of service.  

As this evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
the Board finds that new and material evidence has not been 
submitted to reopen the claim of service connection for a 
psychiatric disorder.  


II.  Claims for service connection 
	
Factual Background

The veteran had active duty from January 1950 to December 
1955.  His two DD Forms 214 indicate that he served a period 
of time in foreign service in Germany and that he was awarded 
no decorations or medals.  Although the veteran's service was 
terminated with a "bad conduct" discharge as the result of 
a general court martial, an October 1979 Administrative 
Decision found that his service from January 25, 1951 to 
March 15, 1953 was under conditions which do not preclude 
entitlement to benefits.  

Review of the service medical records from the veteran's 
"good" period of service does not reveal any complaints or 
findings indicative of a psychiatric disorder or a problem 
with the neck or cervical spine.  Detailed records from the 
veteran's 1952 - 1953 period of hospitalization for 
infectious hepatitis do not include any notes regarding 
psychiatric symptomatology or complaints regarding the neck.  
An October 1952 record indicated that the veteran claimed he 
has had seizures since receiving a head injury in Korea.  
While two 1951 service medical records pertaining to 
unrelated symptoms identify the veteran's unit as serving in 
Korea, the file contains no records that document treatment 
for a head injury and no records indicating the veteran had 
any combat experience.   

Records from the period of service after March 16, 1953, the 
beginning of his dishonorable period of service, show 
extensive treatment for psychiatric symptoms.  Diagnoses 
largely involve personality disorders.  According to 
histories provided by the veteran, these problems began when 
he was purportedly struck in the head by shell fragments from 
mortar fire while serving in Korea.  A number of service 
medical records from this period refer to a claimed head 
injury the veteran reportedly received years earlier in 
combat while in Korea.  On a June 1954 clinical record, it 
was reported that the veteran received the UN Service Medal, 
the Korean Service Medal with three Bronze Service Stars and 
the Combat Infantryman Badge.  As noted above, the records 
contain no official documentation of receipt of any 
decorations or combat service.  On his December 1955 
examination prior to separation, the veteran was evaluated as 
psychiatrically normal and his spine was also evaluated as 
normal.

VA examination in February 1980 did not show any complaints 
or findings related to a neck disorder.  The diagnosis on a 
February 1980 VA psychiatric examination report was schizoid 
personality and passive aggressive character disorder.

Outpatient treatment records from 1980 show that the veteran 
was treated for complaints of nervousness and anxiety.  
Assessments included depressive reaction (October 1980) and 
anxiety (July 1980).  

VA examination in November 1980 did not show any complaints 
regarding the veteran's neck.  On neuropsychiatric 
examination in November 1980, the veteran reported that he 
served on the front line in Korea where he was hit in the 
head.  The diagnosis included sociopathic personality.

VA examination in July 1982 revealed problems with the 
veteran's lower back, but showed no complaints with regard to 
the neck or cervical spine.

On a November 1982 neurological examination report the 
examiner cast doubt on the veteran's subjective history of a 
combat injury, reporting that the veteran never had a combat 
head injury since the record is so replete with many medical 
visits in Korea in 1951 that there is no possibility an entry 
of such wounding could be missed or omitted.  The diagnosis 
was lifelong symptomatic antisocial personality disorder with 
pseudo-phantastica, malingering and fabrication. 

VA outpatient treatment records dated from March 1997 through 
July 1998 note treatment for psychiatric symptomatology.  The 
impression on a March 1997 record included history of anxiety 
and "possible PTSD?".  

In February 1998, the veteran submitted his claim for service 
connection for disorders including PTSD and a disorder of the 
cervical spine (claimed as neck pain).

The report of an April 1998 CT of the cervical spine revealed 
degenerative joint disease with mild degenerative spinal 
stenosis at C4-5 and C5-6 and bilateral neural foraminal 
narrowing at multiple levels.

On a June 1998 PTSD questionnaire, the veteran reported that 
his PTSD was due to combat experience while with the 24th 
Infantry Division and the 7th Army Division in Korea.  He 
claimed that participated in five major battles, including 
battles at Heart Break Ridge, Hill 1062, "Cum Wa" Valley, 
Seoul, and "In Suan."  Additionally, he asserted that he 
was injured when struck in the head by mortar fire.  

On VA examination in June 1998, the veteran reported pain in 
the neck radiating to the shoulder.  The diagnosis included 
chronic neck pain, congenital lumbar and cervical stenosis, 
and degenerative arthritis and discogenic disorder of C-3 to 
C-6 and L-3 to S-1.

On the report of a July 1998 VA examination for PTSD, the 
examiner noted the veteran's subjective history of inservice 
combat experience and his medical history of psychiatric 
hospitalization in 1953 and 1954.  The physician indicated 
that the veteran had no psychiatric outpatient treatment 
since the 1950's.  The examiner noted that the veteran 
claimed to have symptoms of PTSD.  When interviewed with 
regard to his symptoms, the veteran reportedly agreed to 
having every symptom that the examiner listed, regardless of 
whether it was a symptom related to PTSD.  Mental status 
examination revealed few psychiatric symptoms and the 
diagnosis was antisocial personality disorder.  In the 
diagnosis, the examining physician concluded that he could 
not state that the veteran had PTSD because he could not find 
his history believable.  

VA Progress Notes dated in October 1998 showed that the 
veteran underwent physical therapy for his neck and back 
pain.  

During his March 2000 hearing, the veteran argued that he had 
PTSD due to combat experience in Korea.  The veteran and his 
representative repeated the veteran's prior assertions with 
regard to his undocumented combat experience and decorations.  


Analysis
     	 
	A.  PTSD
  
Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  This regulation was revised on 
June 18, 1999, effective from March 7, 1997.  The current 
version of the regulation provides that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2001).

The veteran asserts that he has PTSD due to combat experience 
while in Korea.  

As stated above, the veteran's service medical records show 
that he was hospitalized and treated for variously diagnosed 
psychiatric problems during service, but not prior to March 
16, 1953, the beginning of his dishonorable period of 
service.  According to histories provided by the veteran, 
these problems began when he was struck in the head with 
shell fragments from mortar fire while purportedly serving in 
Korea.  Although these medical records contain histories 
which indicate that the veteran had combat experience, that 
he received the combat-related decorations, and that he was 
treated for a head injury during the Korean conflict, these 
histories are based solely on the statements from the veteran 
and are not supported by official documentation in any 
service records on file.    

As noted, one of the requirements for service connection for 
PTSD is a satisfactory diagnosis of such condition.  Review 
of the record reveals that while a March 1997 VA outpatient 
treatment record noted "possible PTSD?", the veteran has 
never been given a diagnosis of PTSD.  To the extent that 
this lone medical record contains a finding of PTSD, there is 
no clear diagnosis, based on a review of historical records, 
of PTSD related to service.

The only psychiatric record showing a comprehensive review of 
historical records is the 1998 VA PTSD examination.  After 
reviewing all records in the claims folder, the VA doctor 
performing this most recent examination concluded that the 
veteran had a personality disorder and that PTSD could not be 
found because the veteran's history was unbelievable.  This 
diagnosis of a personality disorder is consistent with a 
history of similar diagnoses the veteran has received since 
service.  The Board finds these assessments to the effect 
that the veteran does not have PTSD from service, are far 
more persuasive than the single (March 1997) finding of 
"possible PTSD," especially in light of the fact that the 
1998 VA examiner based the determination on a thorough 
examination and a review of historical records. 

The veteran's own assertion, and those of his representative, 
that he has PTSD related to service, are not cognizable 
evidence since, as laymen, they have no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The weight of the credible medical evidence demonstrates 
there is no satisfactory diagnosis of PTSD related to 
service, and thus one mandatory requirement for service 
connection is not met.  38 C.F.R. § 3.304(f).

Even if there were a proper diagnosis of PTSD, another 
requirement for service connection is credible supporting 
evidence that a claimed in-service stressor actually 
occurred.  Id.  The claimed stressor (combat experience in 
Korea) must be corroborated by official service records or 
other credible supporting evidence.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The veteran's service records support his 
assertion that he was in Korea, but they do not support the 
alleged combat experience.  He has submitted no independent 
evidence to verify a service stressor, and on numerous 
occasions medical examiners cast doubt on the credibility of 
the veteran's reported history noting inconsistencies in his 
statements and his history of fabrication.  In any event, as 
stated earlier, service connection for PTSD in this case is 
not permitted as the weight to the credible medical evidence 
indicates no valid diagnosis of the condition.

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for PTSD.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


	B.  Degenerative disk disease of the cervical spine 

Service connection may be established for disabilities 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2001).

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran essentially argues that his current disorder of 
the cervical spine is due to service.  

Review of the records on file reveals no evidence of any neck 
problems during service or for many years thereafter.  His 
examination prior to separation in December 1955 showed that 
his spine was evaluated as normal.  VA examinations performed 
in 1980 and 1982, more than 20 years after service, did not 
show any complaints or findings regarding the neck.  The 
earliest finding of a problem regarding the cervical spine 
was not until April 1998, at which time a CT of the cervical 
spine revealed degenerative joint disease with mild 
degenerative spinal stenosis at C4-5 and C5-6 and bilateral 
neural foraminal narrowing at multiple levels.   

While it is clear that the veteran currently has degenerative 
disk disease of the cervical spine, the file contains no 
medical evidence linking this disorder, first noted in 1998, 
to any aspect of the veteran's period of service more than 40 
years earlier.  

In June 1998, the veteran was provided a VA examination of 
the spine that confirmed the diagnosis but did not relate it 
to service.  The Board finds that by this thorough, fully 
informed examination that took into account the records of 
prior treatment (as well as the steps noted at the outset of 
this decision), VA has fulfilled the statutory duty to assist 
the veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

While the veteran and his service representative assert that 
the veteran's degenerative disk disease of the cervical spine 
is related to service, the medical evidence on file does not 
support his claim.  Furthermore, the veteran has not 
indicated that there exists any other medical evidence not 
yet on file which would support his contentions.  The 
veteran's own statements, and those of his representative, 
that he has a neck disorder related to service, are not 
cognizable evidence since, as laymen, they have no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu, supra.

Without any evidence linking degenerative disk disease of the 
cervical spine to the veteran's period of service, the 
preponderance of the evidence is against the claim for 
service connection.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
5107(b);  Gilbert, supra.



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for the residuals of frostbite of 
the feet, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.

As no new and material evidence has been received to reopen 
the veteran's claim for service connection for a seizure 
disorder, the claim is not reopened.  The appeal is denied.

As no new and material evidence has been received to reopen 
the veteran's claim for service connection for infectious 
hepatitis, the claim is not reopened.  The appeal is denied.

As no new and material evidence has been received to reopen 
the veteran's claim for service connection for a psychiatric 
disorder, the claim is not reopened.  The appeal is denied.

Service connection for PTSD is denied.

Service connection for a disorder of the cervical spine is 
denied.


REMAND

As stated above, the veteran has submitted new and material 
evidence sufficient to reopen his claim for service 
connection for the residuals of frostbite of the feet.  

In the case of a claim for disability compensation, the 
assistance provided by VA shall include providing a medical 
examination when such an examination is necessary to make a 
decision on the claim.  An examination is considered 
"necessary" if the evidence of record (both medical and lay, 
including statements from the veteran himself) contains 
competent evidence of a current disability or persistent or 
recurrent symptoms of disability; and the evidence indicates 
that the disability or symptoms may be associated with the 
veteran's active service; but the evidence does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 38 
C.F.R. § 5103A(d)).

Here, the Board observes that while the newly submitted 
medical evidence includes diagnosis of interdigital tinea, 
onychomycosis, bilateral hallux, neuropathy NOS (not 
otherwise specified), tyloma, and xerosis, the veteran has 
not been afforded a VA examination for the purpose of 
determining the etiology of any current disorder of the feet 
and toes.    

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Here, the Board finds that the veteran should be 
afforded a VA examination to determine whether any current 
foot disorder is related to frostbite treated during service.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Prior to any examination the RO should assist the veteran in 
obtaining any pertinent records that may relate to the 
veteran's claim for service connection. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra.; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him the opportunity to submit any 
additional medical evidence or 
information or argument to support his 
claim for service connection for the 
residuals of frostbite of the feet.  The 
veteran should also be requested to 
submit the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for the claimed symptoms 
since service.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  Then, after all available records 
have been added to the claims file, the 
veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current disorder of the 
feet.  All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in 
detail.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  In so 
doing, the VA examiner should carefully 
consider the findings in the VA 
outpatient treatment records that note 
the veteran's current interdigital tinea, 
onychomycosis, bilateral hallux, 
neuropathy NOS (not otherwise specified), 
tyloma, and xerosis.  Then, the VA 
examiner should be directed to provide a 
medical opinion as to whether the veteran 
has any residuals of frostbite of the 
feet due to service.  The examiner should 
reconcile and discuss any findings or 
opinions that are in conflict with 
medical findings or opinions of record.  
Complete rationale for the opinions 
expressed should be provided.  

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim. In doing so, the RO 
should consider all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  If any 
benefit sought on appeal is not granted, 
the veteran and his attorney should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  The veteran has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 



